RIPPLE, Circuit Judge,
concurring.
I join the judgment and opinion of the court. I agree that, on these facts, eligibility for attorneys’ fees was encompassed within the judgment before this court in Barrington I. I write separately simply to emphasize that our holding today leaves undisturbed the settled law of this circuit that the matter of attorneys’ fees need not be determined at the time that a final, appealable judgment is entered on the merits. The district court may defer ruling on attorneys’ fees until a later time and, upon entry of a separate judgment addressing attorneys’ fees, a separate appeal may be taken to this court. See Exchange Nat’l Bank v. Daniels, 763 F.2d 286, 294 (7th Cir.1985); Swanson v. American Consumer Indus., Inc., 517 F.2d 555, 561 (7th Cir.1975).